Citation Nr: 0817541	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-01 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral 
cataracts, claimed as an eye condition.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The veteran had active service from December 1964 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral cataracts were not manifested during the veteran's 
military service, or for many years thereafter, and there is 
no competent medical evidence of record linking such a 
disability to the veteran's active military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for bilateral cataracts are not met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007).  Congenital or developmental defects, 
refractive errors of the eye, personality disorders and 
mental deficiency as such are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background and Analysis

In this case, the veteran contends that his bilateral 
cataracts are related to his active military service.  The 
Board has reviewed all of the evidence of record.  

Service medical records (SMRs) associated with the veteran's 
claims file show that he was afforded a clinical evaluation 
and physical examination in November 1964 prior to entering 
service.  The clinical evaluation was normal and no eye 
problems were noted at that time.  The veteran's distant and 
near vision was 20/20 bilaterally.  The veteran described his 
health as "good," and provided a medical history in which 
he specifically denied ever having eye trouble or wearing 
glasses.  

The veteran was also afforded a clinical evaluation and 
physical examination in July 1968 prior to discharge from 
service.  The clinical evaluation was normal and no eye 
problems were noted at that time.  The veteran's distant and 
near vision was 20/20 bilaterally.  The veteran provided a 
medical history in which he specifically denied ever having 
eye trouble or wearing glasses.  In summary, the veteran's 
SMRs are negative for any diagnosis of or treatment for any 
eye problems in service, including cataracts.

The first pertinent post-service treatment record is dated 
May 2003, nearly 35 years after discharge from service.  The 
veteran sought VA care following the retirement of his 
previous primary care provider.  The veteran's past medical 
history was significant for diabetes mellitus, allergic 
rhinitis, depression, and gout.  A review of systems found 
the veteran to have good eyesight with glasses.  Upon 
physical examination, the examiner noted that the veteran's 
pupils were central, circular, and equal in reacting to light 
and accommodation.  Extraocular muscles were intact. The 
examiner did not diagnose the veteran as having any eye 
problems at that time. 

In August 2003, the veteran underwent a comprehensive VA eye 
examination.  A notation on the examination report indicated 
that the veteran had non-insulin dependent diabetes mellitus 
for six years, and that the purpose of this examination was 
to screen for retinopathy.  The veteran reported difficulty 
seeing road signs and faces of people in the sun.  The 
veteran also stated that his near vision "seems a little 
worse."  The impression was bilateral cataracts, refractive 
error, and non-insulin dependent diabetes mellitus without 
nonproliferative diabetic retinopathy bilaterally.  The 
examiner advised the veteran to monitor the bilateral 
cataracts yearly.  No references to the veteran's military 
service were contained in these treatment notes.  

The Board observes that numerous private and VA treatment 
records are also associated with the veteran's claims file.  
However, these records are not pertinent to the issue 
currently on appeal.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for bilateral cataracts.  The veteran's SMRs are 
completely negative for any in-service eye problems, 
including cataracts.  The first post-service evidence of an 
eye problem is nearly 35 years after discharge from service.  
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the 
lapse of over three decades between discharge from service 
and onset of the disability is evidence against the veteran's 
claim.  Furthermore, although the veteran has a currently 
diagnosed eye disability, there is no competent medical 
evidence of record linking this disability to the veteran's 
period of active service.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the veteran is capable of observing symptoms such as 
decreased vision or difficulty seeing in certain situations, 
but the veteran is not competent (i.e., professionally 
qualified) to offer an opinion as to the cause of his 
bilateral cataracts.

The veteran claims that he burned his eyes while welding at 
Camp Carroll, Korea, that his eyes were flushed and that 
medication was provided.  Ever since that time, he reports 
that his eyes have been sensitive to light.  The Federal 
Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) that the lack of contemporaneous medical records 
does not, in and of itself, render lay testimony not 
credible.  Id. at 1336.  As a finder of fact, though, the 
Board may weigh the absence of contemporaneous records when 
assessing the credibility of the lay evidence.  As a finder 
of fact, the Board, when considering whether lay evidence is 
satisfactory, may also properly consider internal 
inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and the veteran's demeanor when testifying at a 
hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd 
per curiam, 78 F.3d 604(Fed.Cir.1996).

While the veteran is competent to report that his eyes were 
burned while welding in service, the Board finds that the 
appellant's statements regarding the incident and treatment 
lack credibility.  The veteran specifically reported that his 
eyes were treated in service.  However, the veteran's SMRs 
fail to reveal any notation of treatment for welding burns or 
for any eye disorder and the examination upon separation did 
not reveal any eye disorder or injury.  In addition, the 
veteran did not report any eye trouble in his Report of 
Medical History at separation.  There is no evidence in the 
claims folder, other than the veteran's reports, that his 
eyes were exposed to and burned while welding in service and 
the first complaint, diagnosis, or treatment for an eye 
disorder were not until many years after separation from 
service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
this case, there is competent medical evidence showing a 
diagnosis of bilateral cataracts, but there is no competent 
medical evidence to link this disability, which occurred many 
years after discharge from service,  to the veteran's period 
of active service.  Accordingly, the Board concludes that the 
veteran's claim for service connection must be denied. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
service connection claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As the Board concludes that the preponderance of 
the evidence is against the veteran's service connection 
claim, any questions as to the rating and effective date to 
be assigned are rendered moot.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the first element to be addressed when 
determining whether a VA examination is required to 
substantiate the veteran's service connection claim is 
whether there is competent evidence of a current disability.  
The medical records indicate that the veteran has a current 
eye disability.  The second element to be addressed is 
whether the evidence establishes that the veteran suffered an 
in-service event, injury or disease.  In this case, the 
veteran claims that his bilateral cataracts are related to 
service.  However, the service medical records do not reflect 
any treatment for eye problems.  The third element is whether 
the evidence indicates that a disability may be associated 
with service or another service-connected disability.  In 
this case, there is no competent and probative evidence 
linking the veteran's bilateral cataracts to any incident of 
service.  The fourth element is whether there is sufficient 
competent medical evidence of record to make a decision on 
the claim.  As the Board found above that the preponderance 
of the evidence weighs against the veteran's claim for 
service connection, a VA examination is not required in this 
case.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

ORDER

Service connection for bilateral cataracts is denied.


REMAND

Here, the veteran contends that he has hypertension which 
began in service.  In the alternative, the veteran also 
contends that if the hypertension preexisted entrance into 
service, that his hypertension was aggravated as a result of 
his military service.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  

According to 38 U.S.C.A. § 1153 (West 2002), a "preexisting 
injury or disease will be considered to have been aggravated 
by active . . . service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease."

Service medical records (SMRs) associated with the claims 
file show that the veteran was afforded a clinical evaluation 
and physical examination in November 1964 prior to entering 
service.  The clinical evaluation was normal.  A notation on 
the examination report indicated that the veteran's blood 
pressure was 140/85 and that he had hypertension.  The 
veteran's blood pressure was normal on re-check.  The veteran 
described his health as "good," and provided a medical 
history in which he specifically denied ever having high 
blood pressure.

The veteran reported to the medical clinic in May 1968 with 
concerns of headaches during periods of tension.  The 
veteran's blood pressure was 168/122 and the examiner noted 
that the veteran's father had hypertension.  The veteran's 
blood pressure on re-check was 145/100 and 135/88.  The 
examiner indicated that he doubted the veteran had 
hypertension, but did not provide a rationale or cite to 
medical evidence in support of this contention.

The veteran was also given a clinical evaluation and physical 
examination in July 1968 prior to discharge from service.  
The clinical evaluation was normal and the veteran's blood 
pressure was 126/82.  The veteran described his health as 
"good," and provided a medical history in which he 
specifically denied ever having high blood pressure.

The first pertinent post-service treatment note is dated 
February 2000.  The veteran sought private care at that time 
for a variety of medical problems including hypertension, 
diabetes mellitus, panic attacks, and stress.  A follow-up 
treatment note dated October 2001 found the veteran's blood 
pressure to be 132/86.  The impression was hypertension.  
Subsequent treatment notes from the same provider reflect a 
blood pressure range from 140/78 in May 2002 to 112/78 in 
January 2003.  The veteran was prescribed blood pressure 
medication during this time.  No references to the veteran's 
military service were included in these treatment notes.

A VA treatment note dated November 2003 found the veteran's 
blood pressure to be well-controlled at 115/69 with the help 
of blood pressure medication.  In an additional VA follow-up 
appointment dated August 2005, the veteran stated that he was 
diagnosed as having hypertension in service.  His blood 
pressure at the time of examination was 129/74 and it was 
noted that the veteran's hypertension was well-controlled.  
The veteran was encouraged to continue to diet, exercise, and 
lose weight.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The veteran has not been afforded 
a VA examination in this case, and in light of the evidence 
described above, the veteran should be scheduled for a VA 
examination to determine the nature and etiology of his 
hypertension and its relationship, if any, to service.  

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court of Appeals for Veterans 
Claims (Court) held that VA has constructive notice of VA-
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
April 21, 2004, to the present.

The Board also notes that the veteran was not provided with 
information, pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), about the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  The RO should provide the veteran with 
such notification.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disability on appeal.

2.  The RO should contact the veteran and 
ask that he identify all medical providers 
(including VA facilities) that have 
assessed and treated hypertension both 
before service and after discharge from 
service.  The RO should attempt to obtain 
all evidence identified by the veteran, 
provided that any required authorization 
forms are completed.

3.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from April 21, 2004, to the present.  

4.  After the above development is 
complete, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to when the veteran's 
hypertension was first manifested (i.e., 
prior to service, in service, within one 
year after service, or more than one year 
after service).  

If the examiner determines that the 
veteran's hypertension is a disease which 
clearly and unmistakably (i.e., 
undebatably) preexisted service, the 
examiner is asked to indicate whether 
there is a permanent increase in the 
severity of the underlying pathology 
associated with the hypertension which 
occurred during service.  If the examiner 
answers this question affirmatively, the 
examiner is then asked to express an 
opinion as to whether the increase in 
severity is clearly and unmistakably 
(i.e., undebatably) due to the natural 
progress of the disease.  If the examiner 
determines that the veteran's hypertension 
did not increase in severity during 
service, the examiner should indicate as 
such.  The examiner must provide a 
complete rationale any stated opinion.  

If the examiner determines that the 
veteran's hypertension did not preexist 
service, the examiner is asked to express 
an opinion as to whether the veteran's 
hypertension is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the veteran's military service.  
The examiner must provide a complete 
rationale for any stated opinion.

5.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


